DETAILED ACTION
The amendment filed on January 4, 2022 has been entered.
Claims 1-16 are cancelled, and claims 17-19 are pending.
The indicated allowability of claims 17-19 is withdrawn in view of the newly discovered reference(s) to Wu (CN 102620266).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the recitation “the first waveguide layer comprises one or more sub-layers” in lines 1-2 is indefinite, in that it is unclear whether the first waveguide layer merely consists of one sub-layer or consists of a top layer and a sub-layer.  See Figure 5D.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN 102620266) with English translation.
	Wu discloses a passive radiative cooling structure (1-3) comprising:
	one cooling stack (Figure 2);
wherein the cooling stack is configured with a first waveguide layer 3 (left), a first
emissive layer 21 (left) and a thermal conductive layer 2, wherein the first emissive layer 21 is
sandwiched between the first waveguide layer 3 and the thermal conductive layer 2;
	wherein the first emissive layer 21 is configured to absorb and emit infrared radiation (line 231) at wavelengths where Earth’s atmosphere is transparent;
	wherein the thermally conductive layer 2 has a proximal end (bottom) and a distal end (top); and
	wherein the thermally conductive layer 2 is substantially perpendicular to and in
thermal contact at its proximal end with a source 1 of heat to be cooled,
wherein each cooling stack further comprises a second waveguide layer 3 (right), and a second emissive layer 21 (right); wherein the second emissive layer 21 is sandwiched between the second waveguide layer 3 and the thermal conductive layer 2; wherein the thermal conductive layer 2 is sandwiched between the first emissive layer 21 (left) and the second emissive layer 21 (right); wherein the second emissive layer 21 is configured to absorb and emit infrared radiation (line 231) at wavelengths where Earth’s atmosphere is transparent.
Regarding claim 18, Figure 2 discloses each of the first waveguide layer 3 (left) and the second waveguide layer 3 (right) comprises a first sublayer 31 and a second sublayer 32 to redirect thermal wavelengths (lines 224-227) of electromagnetic radiation towards the sky.


Response to Arguments
	The objection to the specification and the drawings with respect to claim 19 is withdrawn in light of applicant’s remarks.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEONARD R LEO/Primary Examiner, Art Unit 3763